Citation Nr: 1721832	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 50 percent prior to March 18, 2015, and greater than 70 percent as of March 18, 2015, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to September 11, 2014.

(The issue of entitlement to service connection for squamous cell carcinoma of the pharynx is addressed in a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In a January 2017 Appeals Management Center decision, an increased 70 percent rating for PTSD was granted, effective March 18, 2015, the date of the Veteran's Board hearing.  As higher ratings for are available, both before and after March 18, 2015, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

There has been a discrepancy regarding the Veteran's representation.  The most recent documentation of record concerning representation is a VA Form 21-22 that was received on March 19, 2015, in favor of Disabled American Veterans (DAV).  Other correspondence of record shows that the Veteran was represented by a private attorney.  In March 2017, VA sent the Veteran a letter informing him that only one service organization, attorney, or agent may represent him at any one time on the same issues on appeal.  38 C.F.R. § 14.631 (2016).  The letter informed the Veteran that if VA did not hear from the Veteran or any new representative within 30 days of the date of the letter, VA would assume that the Veteran wanted to remain represented by DAV.  As no response from the Veteran or a representative was received within 30 days of the March 2017 letter, the Board will proceed, recognizing DAV as the Veteran's representative. 


FINDINGS OF FACT

1.  Prior to March 18, 2015, the evidence of record shows that PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  As of March 18, 2015, the evidence of record shows that PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, irritability problems, impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships, but not productive of total occupation and social impairment.

3.  Prior to September 11, 2014, The Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to March 18, 2015, and in excess of 70 percent as of March 18, 2015, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9413 (2016).

2.  Prior to September 11, 2014, the criteria for TDIU were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in November 2007 and October 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning the Veteran's psychiatric disability.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports provide the information needed to fairly decide the claim for an increased rating.  The examiners reviewed and commented on evidence of record, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue, the Board finds that the VA examinations are adequate.  

Additionally, in light of the actions of the RO in obtaining the Veteran's treatment records, the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.

Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016). 

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2016). 

Service connection for PTSD was originally granted by the RO in an August 2008 decision, effective February 28, 2008.  An initial rating of 50 percent was assigned.  The present claim for an increased rating for PTSD was submitted in September 2009.  During the course of the appeal, In a January 2017 Appeals Management Center decision, an increased 70 percent rating for PTSD was assigned, effective March 18, 2015.  The Veteran has disagreed with the assigned ratings.

Prior to March 18, 2015

A VA outpatient record from September 2009 shows that the Veteran was chronically anxious.  His sleep was poor, and he had night sweats.  The examiner noted that the Veteran's appearance and behavior were normal.  He was oriented to person, place, and time.  His speech was of a normal rate, rhythm, and volume.  His memory was normal, and he exhibited a normal flow of thoughts.  Concentration was normal.  There were no suicidal ideations or delusions.  A GAF score of 53 was assigned.

In a November 2009 letter, the Veteran's cousin stated that the Veteran was startled by unidentified sounds.  The cousin felt that the Veteran was paranoid and a recluse.  His friends stayed away from him.  

On VA examination in November 2009, it was noted that the Veteran was treated with an antidepressant.  Concerning therapy, the Veteran reported "it keeps me fairly calm."  Moderate depression was manifested.  The veteran had been married to his second wife for 30 years.  His son and family lived with the Veteran.  He had no friends.  There was no history of suicide attempts or violence.  He appeared clean, neatly groomed, and appropriately dressed.  His speech was spontaneous, clear, and coherent.  He had an attentive attitude and a constricted affect.  His attention was intact, and he was oriented to person, time, and place.  His thought process and content were deemed to be unremarkable.  No hallucinations or delusions were present.  No inappropriate behavior was manifest.  No obsessive behavior or panic attacks were reported.  He was able to maintain a minimum level of personal hygiene, and the examiner felt that the Veteran had no problem with his activities of daily living.  Remote, recent, and immediate memory were normal.  The veteran reported experiencing difficulty falling and staying asleep.  

The examiner stated that the Veteran was not employed due to his throat cancer and his fractured wrist.  A diagnosis of PTSD was given, and a GAF score of 60 was assigned.  The examiner specified that there was not total occupational and social impairment due to PTSD signs and symptoms.  The examiner also opined that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was not reduced reliability and productivity due to PTSD symptoms.  The examiner summarized that the Veteran's PTSD symptoms resulted in occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.

In September 2010, a VA examiner noted that the Veteran was oriented to person, place, and time.  He was neatly dressed and groomed, and he was pleasant and cooperative with the examiner.  His speech was of normal rate, rhythm and volume.  His thoughts were logical, sequential, and goal oriented.  Immediate and remote memory were normal.  His concentration was intact.  No hallucinations or delusions were expressed.  Insight and judgment were deemed normal.  A GAF score of 50 was assigned.

A VA outpatient record from March 2011 shows that the Veteran was compliant with medications.  He took Quetiapine for mood swings and Mirtazapine for depression.  The Veteran continued to have irritability, nightmares, and vivid dreams.  The Veteran denied suicidal ideation.  He was alert and oriented.  A GAF score of 75 was assigned.  Later in the same record, the treatment provider assigned a GAF score of 65.

Subsequent VA treatment records show ongoing general mental health treatment with GAF scores ranging from 65 to 75.

The Board finds that the medical evidence, combined with the Veteran's subjective reports of symptoms, indicates that the psychiatric disability was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  Therefore, the Board finds the Veteran's symptoms of PTSD warrant no more than a 50 percent rating prior to March 18, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).  

The Board finds that the preponderance of the evidence is against the assignment of a 70 percent or 100 percent rating at any time prior to March 18, 2015, because the evidence is against a finding of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The evidence indicates that although the Veteran was quick to anger, the evidence for this time period suggests that the Veteran maintained a good relationship with his spouse.  Moreover, the November 2009 VA examiner described the Veteran's depression symptoms as moderate, a finding consistent with the 50 percent rating currently assigned.  The Board finds that the findings of medical professionals do not show total occupation or social impairment or deficiencies in most areas, as required for a 70 percent rating.  The conclusions of the November 2009 VA examiner are particularly highly probative, as the examiner both reviewed the record and conducted a thorough interview and examination of the Veteran.

While the Veteran has been quick to anger, there is no indication that the Veteran consciously become violent, and his symptoms do not appear to prevent him from functioning independently.  The evidence is against a finding that the Veteran has experienced homicidal ideation.  No hallucinations, delusions, or suicidal thoughts appear to have been present during this period.  

The Board acknowledges that the Veteran has been unemployed since 2006, as shall be discussed further in the context of his claim for a TDIU.  Importantly, the schedular criteria consider not only occupational impairment, but also social impairment and other factors.  Therefore, in determining the appropriate schedular rating for PTSD, the Veteran's unemployment must be considered in context with the rest of the evidence of record.  Taken as a whole, the Board finds that the totality of the evidence of record for the period prior to March 18, 2015, represents symptoms best aggregated as moderate, and productive of no more than occupational and social impairment with reduced reliability and productivity.  At no time prior to March 18, 2015, did the Veteran appear to exhibit poor judgment, thinking, or near-continuous panic.  He has been able to maintain personal hygiene.  Therefore, as a whole, the Board finds that the evidence does not show a sustained increase of severity necessary to support the assignment of any higher or a staged rating.

Additionally, throughout the time period prior to March 18, 2015, the GAF scores assigned have been representative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning, also supporting the currently assigned 50 percent rating.  The Board acknowledges the September 2010 VA treatment record which contains a GAF score of 50, which could indicate the presence of more severe symptoms.  However, the September 2010 record also indicates that the Veteran was oriented to person, place, and time; he was neatly dressed and groomed; he was pleasant and cooperative with the examiner; his speech was of normal rate, rhythm and volume; his thoughts were logical, sequential, and goal oriented; immediate and remote memory were normal; his concentration was intact.  No hallucinations or delusions were expressed.  Insight and judgment were deemed normal.  Therefore, the actual symptoms reported do not support the assignment of a rating higher than 50 percent.

Therefore, the Board finds that the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  The Board finds that the Veteran's PTSD warrants no more than a 50 percent rating prior to March 18, 2015.

The Board has considered the Veteran's statements regarding the severity of the psychiatric symptoms.  The Veteran is competent to report the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disability prior to March 18, 2015.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent prior to March 18, 2015.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

As of March 18, 2015

At the March 2015 Board hearing, the Veteran testified that he had a decent relationship with his spouse, but he did not go around the rest of his family.  He did not have any friends.  He stated that he avoided other people.  The Veteran's spouse stated that the Veteran liked to wear grubby clothes.  The Veteran stated that he was depressed.  He had problems going into public.  He experienced nightmares and night sweats.  He stated that he had problems with his memory.  

On VA examination in June 2016, the examiner opined that the Veteran was likely to be markedly impaired in a work environment that required frequent interactions with people, but he was likely to not be impaired in a work environment that contained moving machinery or equipment.  The Veteran was likely to be mildly impaired in a work environment that required the ability to sustain concentration and focus, and he was likely to be moderately impaired in a work environment that was fast paced, complex, or consistently changing.  The examiner felt that although the Veteran's anxiety around other people and hypervigilance may make it difficult for him to work around others, he would be able to effectively complete some work when in a solitary situation.  

The examiner found that the Veteran's level of occupational and social impairment due to PTSD was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran lived with his spouse of 36 years, his son, and his two grandchildren.  The Veteran seldom talked to his family.  The Veteran stated that he had no friends.  

The examiner found the Veteran to be alert and oriented to person, place, and time.  His mood was dysthymic.  He had a blunted affect.  He displayed no language impairment.  There were no abnormal movements, tics, or involuntary movements.  The Veteran's thoughts appeared logical and goal-directed.  No hallucinations or delusions were reported.  No grossly inappropriate behavior was described or observed.  The examiner found that the Veteran was able to recall history in a normal manner.  Insight and judgment were grossly impact, and the Veteran's mental status did not compromise his ability to complete all of his activities of daily living without assistance.  

The Veteran is currently in receipt of a 70 percent rating as of March 18, 2015.  The Board finds that the criteria for the next higher 100 percent rating are not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Board notes that the schedular criteria for the award of a 100 percent disability rating for PTSD require both total occupational impairment and total social impairment.  While the Veteran has difficulty in social relationships due to anger and irritability problems and feelings of detachment, the Veteran maintains a relationship with his wife.  Therefore, the Veteran does not display total social impairment, as is required for the assignment of a 100 percent schedular rating.  The Board finds that the Veteran's PTSD warrants no more than the currently assigned 70 percent rating as of March 18, 2015.

Again, the Board has also considered the Veteran's statements regarding the severity of PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for higher ratings imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of service-connected PTSD.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent as of March 18, 2015.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The record does not show that the Veteran has required frequent hospitalizations for PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities if the combined effect of the service-connected disabilities is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU Prior to September 11, 2014

The Veteran contends that he was unemployable due to service-connected disabilities prior to September 11, 2014.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

When the percentage requirements are not met, entitlement to benefits may be granted when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2016).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Prior to September 11, 2014, the Veteran has established service-connected for PTSD, rated 50 percent; and tinnitus, rated 10 percent.  The combined service-connected disability rating was 60 percent.  The Veteran's service-connected disabilities did not meet the percentage rating criteria for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(a) (2016).  

Nonetheless, the Board must consider whether the evidence warrants entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A July 2007 record from a private oncologist shows that the Veteran's primary diagnosis which prevented him from working was carcinoma of the wall of the hypopharynx.  The Veteran experienced symptoms of fatigue, weight loss, shortness of breath, and depression.

In a November 2007 statement, the Veteran remarked that his employment had been terminated as a result of throat cancer, which caused him fatigue, weight loss, and shortness of breath.

On a Veteran's Application for Increased Compensation Based on Unemployability submitted in November 2007, the Veteran stated that he became too disabled to work on July 18, 2007.  He had worked as a truck driver until July 18, 2007.  He indicated that he had completed one year of college and had no other education or training.  He further indicated that his employment had been terminated as a result of cancer.

A July 2009 record from a private physician shows that the primary diagnosis which prevented the Veteran from working was posterior wall hypopharynx cancer.  Other conditions that prevented the Veteran from working were COPD and adjustment disorder.

In November 2009, a VA examiner indicated that the Veteran was not employed due to throat cancer and a fractured wrist.

At a March 2015 Board hearing, the Veteran stated that he stopped working in 2006 due to throat cancer and a broken wrist.

The weight of the evidence of record indicates that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities prior to September 11, 2014.  All of the records pertaining to that period indicate that the Veteran was unemployable due to conditions that are non-service connected-namely, carcinoma of the wall of the hypopharynx, a broken wrist, COPD, and adjustment disorder.  Significantly, the Veteran himself asserted at his March 2015 hearing that his unemployment prior to September 2014 was due to non-service connected causes, pharynx cancer and a broken wrist.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 60 percent combined disability rating prior to September 11, 2014, the weight of the evidence does not support the contention that the service-connected disabilities alone were of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board finds that the symptomatology associated with the Veteran's service-connected disabilities is appropriately compensated by the 60 percent combined disability rating assigned prior to September 11, 2014.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015); Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

Therefore, the Board finds that the preponderance of the evidence is against a finding that TDIU is warranted prior to September 11, 2014.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a rating greater than 50 percent prior to March 18, 2015, and greater than 70 percent as of March 18, 2015, for PTSD is denied.

Entitlement to TDIU prior to September 11, 2014, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


